Citation Nr: 1814859	
Decision Date: 03/12/18    Archive Date: 03/19/18

DOCKET NO.  17-33 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Kenneth H. Dojaquez, Attorney 


ATTORNEY FOR THE BOARD

S. An, Associate Counsel







INTRODUCTION

The Veteran served on active duty from February 1943 to December 1947 and from November 1951 to March 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2016 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO) in Houston, Texas, which granted service connection for tinnitus and denied service connection for bilateral hearing loss.  This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system. This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.§ 7107(a)(2) (West 2014).

FINDING OF FACT

Resolving all doubt in favor of the Veteran, his bilateral hearing loss is etiologically related to his active service.

CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met. 38 U.S.C. §§1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303. 
Hearing loss disability is defined by regulation.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2017).

While the Veteran's service treatment are absent for any treatment, complaints, or findings of hearing loss in service to include normal audiogram findings at separation, the Board points out that the absence of documented hearing loss in service is not fatal to a claim for service connection. Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

Further, throughout this appeal, the Veteran has asserted that his bilateral hearing loss was caused by noise exposure in service.  As a Navy Fighter Pilot, he describes being constantly exposed to aircraft engine and jet noise with no hearing protection provided. See Notice of Disagreement dated March 2017.  The Veteran maintains that he has experienced hearing loss symptoms since service.  

The Veteran's Form DD-214 reflects that he served as a Naval Aviator and Night Fighter.  He is also the recipient of World War II Victory Medal, Combat Action Ribbon, and other distinguished service medals.  Also, in granting service connection for tinnitus, VA has already conceded in-service noise exposure.  

Moreover, evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss. Hensley v. Brown, 5 Vet. App. 155, 159 (1993); 38 C.F.R. § 3.303(d).  In this regard, the Board acknowledges the medical opinions of record that establish a current hearing loss disability.  In conjunction with the Veteran's claim, a VA contract examination was provided in May 2016.  The examiner diagnosed the Veteran with sensorineural hearing loss, bilaterally, but opined that the current hearing loss was less likely the result of military service. See Hearing Loss and Tinnitus Disability Benefits Questionnaire (DBQ) dated May 2016.  

A similar addendum opinion was provided by a VA contract examiner in December 2016.  Based on a review of the Veteran's entrance and exit audiograms, the examiner concluded that the Veteran's hearing acuity did not change while in service. See Medical Opinion DBQ dated December 2016.   

Significantly, however, the record also reflects the Veteran's competent and credible reports of worsening hearing loss since separation from service.  The Board finds no reason to doubt the Veteran's credibility.  Additionally, the Veteran is competent to report the occurrence of such symptoms since they are within his realm of personal and firsthand knowledge. Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Furthermore, the Board notes that the Veteran's credible reports are consistent with the circumstances of his service. 

Taking all reports into account, the Board concludes that the evidence is in relative equipoise, meaning that the evidence for and against the Veteran's claim is essentially equal.  In such circumstances, the regulations dictate that reasonable doubt is to be resolved in the Veteran's favor.  Accordingly, as the benefit-of-the-doubt rule is for application, the Board finds that the grant of service connection for bilateral hearing loss is warranted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  

ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


